MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Oct 29 2018, 10:17 am
court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven Knecht                                            Curtis T. Hill, Jr.
Vonderheide & Knecht, P.C.                               Attorney General of Indiana
Lafayette, Indiana
                                                         Marjorie Lawyer-Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

James L. Haas,                                           October 29, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-772
        v.                                               Appeal from the Carroll Circuit
                                                         Court
State of Indiana,                                        The Honorable Benjamin A.
Appellee-Plaintiff.                                      Diener, Judge
                                                         Trial Court Cause No.
                                                         08C01-1708-MR-1



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-772 | October 29, 2018                 Page 1 of 6
                                       Statement of the Case
[1]   James Haas appeals his conviction for murder, a felony, following a jury trial.

      He presents a single issue for our review, namely, whether the State presented

      sufficient evidence to support his conviction. We affirm.


                                 Facts and Procedural History
[2]   In August 2016, Tracy Houchin divorced her husband, Mark Houchin, after

      seventeen years of marriage. Tracy soon met Haas and began a relationship

      with him. In February 2017, Tracy moved into Haas’ home in Carroll County.

      But, in June, Tracy told Mark that she was still in love with him. Tracy also

      told Haas about her feelings for Mark, and Tracy moved back in with Mark on

      June 24.


[3]   After Tracy broke up with Haas, he repeatedly called and texted her in an effort

      to get her back. Tracy asked Haas to stop contacting her, and she blocked him

      on her phone and on social media. But Haas left voicemails on Tracy’s phone

      from different phones, and he posted Facebook messages directed at Tracy

      using his son’s Facebook account. On July 15, Tracy and Mark went to the

      VFW for karaoke, and Haas was there. Haas bought everyone in the bar a shot

      and made a toast over a microphone referring to Tracy as an “angel” and

      recounting how Tracy had left him for Mark. Tr. Vol. 5 at 51. Tracy was

      “embarrassed,” and she and Mark left the bar. Id. At some point that night,

      Haas and Mark had an “altercation.” Id.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-772 | October 29, 2018   Page 2 of 6
[4]   One evening in early August, Haas visited his brother Perry Haas, with whom

      Haas did not have a good relationship. Perry was not expecting Haas and was

      surprised to see him. Haas told Perry about Tracy and how she had left him to

      get back together with her ex-husband, Mark. Haas then asked Perry to go with

      him to Mark’s house in Deer Creek to rob him, and Haas told Perry that Haas

      intended to “hurt” Mark. Tr. Vol. 6 at 29. Haas told Perry that he had been

      watching Mark’s house for over a month to get to know Mark’s and Tracy’s

      schedules, and he intended to execute his plan with Perry early one morning

      after Tracy had left for the day. Haas also told Perry to bring extra clothes

      because, after leaving Mark’s house, Haas intended to put all of their clothing

      into a bag and burn it in a burn barrel at his house. Perry did not agree to help

      Haas.


[5]   During the morning of August 10, after Tracy had left for work, Haas entered

      Mark’s home and shot him twice in the head. Haas also stole some items from

      the home, including jewelry, photographs, a china bowl, and prescription

      medications belonging to Tracy. And Haas stole Mark’s pistol, jewelry, and

      coins.


[6]   Afterwards, Haas called his stepdaughter, Kristen Gross, and asked her to come

      to his house because he had an “emergency.” Tr. Vol. 5 at 82. When she got

      there, Haas asked her to drive him somewhere, but he would not tell her where.

      She agreed. Haas ultimately directed her to drive to a house in Deer Creek, and

      he instructed Gross to park across the street from the house. Haas got out of

      the car and put gloves on as he walked towards the house, which Gross later

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-772 | October 29, 2018   Page 3 of 6
      learned belonged to Mark. Haas went inside the house for a short period of

      time, and when he exited the house, he had a yellow pad of paper in his hand.

      Haas got back into Gross’ car, and she started driving. At some point, Gross

      figured out that Haas had murdered Mark, which he admitted to her, and she

      asked him what he had done with the body. Haas told her that the body was

      “still in there.” Id. at 88. Haas also told her that he had thrown the stolen

      items into a river. When Gross got home, she told her wife about the murder.


[7]   On August 11, Devin Wolf was wading in Rock Creek and found two pieces of

      jewelry and a loaded gun in the water. After Wolf had heard a news report

      about the murder, he turned those items into the police. On August 19, Levi

      Evans was wading in Rock Creek and found two necklaces, two bracelets, and

      a size 3XL red and black windbreaker with purple rubber gloves and .22 caliber

      shell casings in one of the pockets. Evans turned those items over to the police.

      Tracy identified the jewelry as hers, and forensic testing on the windbreaker

      revealed Mark’s blood on the sleeve. Tracy later confirmed that Haas had

      purchased that windbreaker from their gym when they were still together.


[8]   After he had heard about Mark’s murder, Perry contacted Tony Lantz, an

      investigator with the local prosecutor’s office, and told him what Haas had

      recently told him about his plan to take revenge on Mark. Perry gave a

      recorded statement.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-772 | October 29, 2018   Page 4 of 6
[9]    The State charged Haas with murder, a felony. A jury found him guilty as

       charged. And the trial court entered judgment accordingly and sentenced Haas

       to fifty-five years executed. This appeal ensued.


                                      Discussion and Decision
[10]   Haas contends that the State presented insufficient evidence to support his

       conviction. In reviewing the sufficiency of the evidence, we consider only the

       evidence and reasonable inferences most favorable to the convictions, neither

       reweighing the evidence nor reassessing witness credibility. Griffith v. State, 59
N.E.3d 947, 958 (Ind. 2016). We will affirm the judgment unless no reasonable

       fact-finder could find the defendant guilty. Id.


[11]   Haas maintains that the evidence is insufficient because of a lack of “forensic or

       physical evidence” to “positively link him to the shooting” and because the

       witnesses against him lacked credibility. Appellant’s Br. at 19-20. But Haas’

       argument amounts to a request that we reweigh the evidence and assess the

       credibility of the witnesses, which we cannot do. The State presented testimony

       from Perry that, one or two nights prior to Mark’s murder, Haas asked Perry to

       help him break into Mark’s house to steal things and to “hurt” Mark. Tr. Vol. 6

       at 29. And Gross testified that, during the morning after Mark’s murder, Haas

       confessed to shooting Mark. That evidence, even without considering the

       State’s additional evidence, is sufficient to support Haas’ conviction.

       Accordingly, we affirm his conviction for murder, a felony.


[12]   Affirmed.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-772 | October 29, 2018   Page 5 of 6
Crone, J., and Pyle, J., concur.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-772 | October 29, 2018   Page 6 of 6